RAY, Judge,
concurring specially.
I write to explain my decision to concur in judgment only to Division 3 (a) of the majority’s opinion, which holds that Odion’s claims for injunctive relief were properly before the trial court and should not have been dismissed.
Clearly, as set forth within Paragraph 4 of the Agreement, it was the intent of the parties that “any and all disputes relating to this Agreement . . . shall be solely and finally settled by arbitration,” *450which is why both the trial court and this Court agree that Odion’s claims for breach on contract, misrepresentation, fraud and conspiracy, and tortious interference with business relations were properly dismissed. At the same time, however, the result of this appeal is that we are returning this case to the trial court to decide whether Odion may obtain injunctive relief. The majority’s decision is based upon language in the Agreement that permits the parties “to seek injunctive or other equitable relief in any court of competent jurisdiction to enforce the provisions of this Agreement,” whether or not they have first obtained a decision in arbitration or whether the case was currently pending before an arbitrator.
Decided June 3, 2014.
Gege Odion, pro se.
Holly M. Gentry, for appellees.
If this seems confusing to you, then I agree. A valid question exists as to why are we dismissing Odion’s substantive claims, but at the same time stating that he can pursue injunctive relief from the trial court on those very same claims? To me, the only logical reading of the Agreement and these seemingly conflicting provisions is that the parties may seek injunctive or equitable remedies that are available only from the trial court, but that the substance of the dispute must be decided by the arbitrator.1 For example, I believe that the arbitrator, if one is ever appointed, should decide all matters of dispute between the parties, such as whether there has been a breach of contract or whether a tort has been committed by one or both of the parties; if that is found to be so, then the trial court should decide whether such situation would warrant the exercise of its equitable powers to issue an injunction. If, on the other hand, neither party requests arbitration on the underlying causes of action, or the arbitrator finds that no breach of contract or tort has been committed, then I believe that the trial court would properly be within its rights to deny the claim for an injunction.

 If we held otherwise, it would leave open the possibility of an arbitrator and the trial court reaching different conclusions and rendering inconsistent results.